DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on October 12, 2020. Claim 5 is newly added.  Thus, claims 1-5 are pending.  Claims 1 and 4 are independent.

Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0329000 to Masui et al. (hereinafter “Masui.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masui.
With respect to independent claim 1, Masui discloses a guide route setting unit configured to set a guide route for a host vehicle (see paragraph [0017]: a predicted route setting unit 33, a followed vehicle setting unit 35, and a control target value calculating unit 36); 
a travel environment information acquisition unit configured to acquire travel environment information ahead of the host vehicle (see paragraph [0018]:  The imaging device 11 captures images of the peripheral environment including the traveling road of the own vehicle, and produces image data indicating the captured image to sequentially output to the cruise control apparatus 10.); 
a target traveling path setting unit configured to set a target traveling path through which the host vehicle travels along a travel lane of the guide route on a basis of the guide route set by the guide route setting unit and the travel environment information acquired by the travel environment information acquisition unit (see paragraph [0002]: setting the preceding vehicle present on the future travel route as the target of the vehicle-following control has been performed conventionally.); 
an inter-vehicle distance keep control unit configured to cause the host vehicle to travel so as to keep a set inter-vehicle distance from the preceding vehicle traveling in the target traveling path immediately ahead of the host vehicle when a preceding vehicle is detected on a basis of the travel environment information acquired by the travel environment information acquisition unit (see paragraphs [0007] and [0019]: a trajectory calculation means for calculating a moving locus of a preceding vehicle traveling in front of the own vehicle on the basis of the detection result of the inter-vehicle distance sensor, a route prediction means for calculating the predicted route on the basis of the moving locus of a preceding vehicle calculated by the trajectory calculation means.  The distance measurement data includes information relating to the direction in which the object is present, the distance to the object and the relative velocity. The radar device 12 corresponds to an inter-vehicle distance sensor.); 

an obstacle avoidance action detection unit configured to detect an obstacle avoidance action of the preceding vehicle on a basis of the lateral movement amount of the preceding vehicle calculated by the lateral movement amount calculation unit see paragraphs [0019], [0041] and [0043]:  The radar device 12 creates the distance measurement data based on the time until the reflected wave is received after transmitting the electromagnetic waves to the forward direction of the vehicle, and sequentially outputs the created distance measurement data to the cruise control apparatus 10.  The radar device 12 corresponds to an inter-vehicle distance sensor.  When the first predicted route RA was used to execute the cruise control, in addition to the detection error (offset amount α) of the position in the lateral direction of the preceding vehicle M2 caused by the axial deviation of the radar device 12, a deviation of the predicted deviation amount β part is generated. When using the prediction method based on the moving locus of the preceding vehicle M2, the deviation amount (detection error) between the position in the lateral direction of the preceding vehicle M2 detected by the radar device 12 and the position in the lateral direction of the preceding vehicle M2 due to the route prediction is α if the distance between the own vehicle M1 and the preceding vehicle M2 is constant.); and 
a preceding vehicle following controller configured, when the obstacle avoidance action detection unit detects the obstacle avoidance action of the preceding vehicle, to set the target traveling path for the host vehicle to a traveling path of the preceding vehicle and to cause the host vehicle to travel therethrough (see paragraph [0063]:  when using in a vehicle-following control for traveling following the preceding vehicle M2 traveling in the same lane as the own vehicle M1. The technology of the present disclosure may be used in the route prediction of the own vehicle M1 for avoiding a collision between the own vehicle M1 and the other vehicle. Note that, the present disclosure can be realized in various forms such as a program for executing 
With respect to dependent claim 2, Masui discloses2 Reply to Office Action of July 10, 2020wherein the lateral movement amount calculation unit calculates the lateral movement amount on a basis of the lateral position variation of the preceding vehicle relative to the target traveling path within a preset section time (see paragraphs [0039] and [0040]: when using the first predicted route RA to execute the cruise control, it acts so that the detection error offset amount α) of the position in the lateral direction of the preceding vehicle M2 caused by the axial deviation of the radar device 12 becomes smaller. In short, when the first predicted route RA to the right was used to execute the cruise control, the predicted route on the side which mitigates the influence of the axial deviation will be in error. In this case, even though the preceding vehicle M2 is traveling straight along the shape of the road, it is recognized as if the preceding vehicle M2 is moving to the left side due to the influence of the axial deviation of the radar device 12 as shown in. FIG. 5. Therefore, the first predicted route RA of the own vehicle M1 calculated from the time series data of the preceding vehicle position Pc turns to the left.).  
With respect to dependent claim 3, Masui discloses wherein the lateral movement amount calculation unit calculates the lateral movement amount on a basis of the lateral position variation of the preceding vehicle relative to the target traveling path within a preset section distance (see paragraphs [0039] and [0040]: when using the first predicted route RA to execute the cruise control, it acts so that the detection error offset amount α) of the position in the lateral direction of the preceding vehicle M2 caused by the axial deviation of the radar device 12 becomes smaller. In short, when the first predicted route RA to the right was used to execute the cruise control, the predicted route on the side which mitigates the influence of the axial deviation will be in error. In a state in which the own vehicle M1 becomes gradually closer to the preceding vehicle M2, and the distance between the own vehicle M1 and the preceding vehicle M2 becomes gradually smaller, as the distance between vehicles becomes smaller, the offset amount α becomes .

Allowable Subject Matter
Claim 4 is allowed.

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661